Citation Nr: 0114191	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-16 243A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to higher initial evaluations for low back 
disability, evaluated as 60 percent disabling from January 1, 
1994, and 40 percent disabling from August 1, 1997.

2.  Entitlement to an evaluation in excess of 30 percent for 
hidradenitis suppurativa involving both axillae and the 
groin.

3.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

4.  Entitlement to a compensable evaluation for scars of the 
groin, left leg, left index finger, and right forearm.

5.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right index finger.



REPRESENTATION

Appellant represented by:	Polly Murphy, attorney-at-law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1971, 
and from August 1972 to September 1990.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Muskogee, Oklahoma.  In connection with his appeal the 
veteran testified at a videoconference hearing in December 
2000, and accepted such hearing in lieu of an in-person 
Travel Board hearing.  See 20.700(e) (2000).  A transcript of 
the hearing is associated with the claims file.

The veteran has raised the matters of entitlement to service 
connection for a cervical spine disorder and for residuals of 
a head injury.  Those matters have been neither procedurally 
prepared nor certified for appellate review, and are 
accordingly referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995). 

The matters of entitlement to an evaluation in excess of 40 
percent for post-operative, herniated nucleus pulposus with 
left-sided radiculopathy and entitlement to an evaluation in 
excess of 10 percent for PTSD are discussed in the remand 
portion of this decision, along with the matter of 
entitlement to a total disability rating.


FINDINGS OF FACT

1.  Hidradenitis suppurativa involving both axillae and the 
groin is manifested by no more than recurrent exudation and 
lesions without evidence of extensive exfoliation or 
crusting, and without evidence of any systemic or nervous 
manifestations, or manifestations that are exceptionally 
repugnant.

2.  Scars of the groin, left leg, left index finger, and 
right forearm are healed, without evidence of tenderness or 
other objective indications of disability, and without 
evidence of resulting functional impairment.

3.  A fracture of the right index finger is well-healed 
without objective indications of disability or signs of 
residual functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for hidradenitis suppurativa involving both axillae and the 
groin have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).

2.  The criteria for a compensable evaluation for scars of 
the groin, left leg, left index finger, and right forearm 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2000).

3.  The criteria for a compensable evaluation for residuals 
of a fracture of the right index finger have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103); 38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the veteran's claims, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board notes that the record reflects that the veteran has 
been informed of the requirements for establishing 
entitlement to higher/compensable ratings and has submitted 
pertinent evidence in support of his claims, to include in 
the form of testimony via video conference.  The RO has 
informed the veteran by its letters, the statement of the 
case, and supplemental statements of the case; of the 
evidence needed to substantiate his claims and has advised 
him of the evidence it has obtained or has been unable to 
obtain.  The RO has also repeatedly sought to obtain all 
records of treatment reported by the veteran.  The veteran 
has submitted additional evidence and waived his right to 
initial RO consideration of such, see 38 C.F.R. § 20.1304 
(2000), and has indicated the existence of no additional 
evidence pertinent to his claims.

In sum, the duty to notify has been met, and the veteran has 
not identified and the Board is not aware of any additional 
evidence or information which could be obtained to 
substantiate the claims decided herein.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding these claims without first affording the RO an 
opportunity to consider the claims in light of the VCAA.  A 
remand for adjudication by the RO would thus serve only to 
further delay resolution of the veteran's claims.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities 
except as noted below.  

Service medical records reflect incurrence of a cut on the 
left shin, a cut to the left index finger, a right forearm 
laceration and a fracture of the fingers on the right hand.  
Service records also indicate that the veteran manifested 
lumps in the axilla and groin regions, diagnosed as cysts.  

A VA outpatient record dated in November 1994 notes consult 
with the veteran relevant to a fracture of the fourth and 
fifth fingers of the right hand incurred in November 1994; 
the fractures were splinted.  In January 1995, satisfactory 
healing was noted.  

In September 1996, the veteran presented for VA examinations.  
Pertinent to the skin, he reported having had problems with 
draining sores under his arms and in his groin area since 
approximately 1980.  He also reported having cystic acne that 
he claimed became worse during his service in Vietnam.  At 
the time of examination the veteran was shown to have 
numerous open comedones and epidermal inclusion-type cysts on 
the upper back and arms as well as on the face stated to be 
typical of cystic acne.  The examiner noted the veteran had 
severe scars from previous areas of cysts.  The examiner also 
noted recent scarring and some sinus draining in the left 
axilla from hidradenitis suppurativa, noted to be causing 
difficulty in using the arms.  Also noted was difficulty 
walking when such was symptomatic in the groin area.

In connection with a spine examination conducted in September 
1996, the veteran's old fractures of the right fourth and 
fifth metacarpals were noted to be essentially without 
residuals.  

By rating decision dated in November 1996, the RO granted 
service connection for scarring on the left leg, left index 
finger and the right forearm; scarring of the groin area; and 
a fracture of the right index finger metacarpal.  The RO 
assigned zero percent evaluations, effective July 15, 1996.  
The RO granted service connection for hidradenitis 
suppurativa involving both axillas and the groin and assigned 
a 30 percent evaluation, effective July 15, 1996.  The RO 
also denied service connection for scarring on the chest, 
back, face and neck as existing prior to service and not 
aggravated therein.  The veteran did not appeal those 
determinations.

In July 1997, the veteran presented for a VA examination of 
his spine.  The examiner included note of a prior fracture of 
the right index finger and metacarpal.  The veteran stated 
such gave him no problems at that time.  The impression was 
fracture of the right index digit and second metacarpal, 
healed and without residual.

A VA outpatient record dated in November 1997 notes the 
veteran to have blisters and poison ivy over his face and 
extremities.  Also noted was contact dermatitis.  A March 
1998 record notes a macular erythremic rash over the arms; 
the impression was contact dermatitis.

In December 1999, the veteran reported for a VA examination 
of his spine.  The examination report includes note of scars 
on the right forearm, left leg, and left fingers, "which are 
not present at this time."  The veteran also reported 
recurring sores on his groin resulting in scarring.  
Examination revealed numerous open comedones and epidermal 
inclusion-type of cysts in the upper back and arms as well as 
open comedones on the face.  The veteran's arms were noted to 
show scarring and there was evidence of hidradenitis 
suppurativa in the groin bilaterally.  The examiner noted no 
evidence of keloid formation, infection, inflammation, skin 
break down, hypertrophy or tenderness associated with the 
right forearm or left leg scars and noted no evidence of 
visible scars on the left fingers.  No limitation of motion 
of the left leg, right arm or left fingers was noted.  That 
examination also included note of the veteran's prior right 
finger fractures.  Examination showed the veteran to have no 
limitation of motion of the metacarpal phalangeal, the 
proximal interphalangeal or the distal interphalangeal joints 
of any of the phalanxes.  The impressions included a healed 
fracture of the right metacarpal phalangeal joint without any 
residual deformity at present, and hidradenitis suppurativa 
of the groin.  Acne scars were also noted.

At the time of VA skin examination in January 2000, the 
veteran complained of pain when walking at times his cysts 
were inflamed.  Examination revealed his groin area was not 
currently symptomatic but that there was scarring in the 
axilla that might be indicative of hidradenitis suppurativa.  
The examiner also noted that the veteran had acne conglobata 
leaving a residual of many blackheads and epidermal inclusion 
cysts.  It was recommended the veteran be followed in the 
dermatology clinic.  That examination report includes no note 
of scarring of the left leg, right forearm or left fingers.  

At the time of his hearing in December 2000, the veteran 
reported having had two cysts burst that week, one under his 
arm and one in his groin area.  Transcript at 22.  He 
reported such recurred regularly, requiring him to go to a VA 
facility and get the cysts cut out.  He also reported that 
medication had not worked.  Transcript at 23, 26.  He 
reported no symptoms associated with scarring other than 
tenderness associated with scars on his neck and back.  
Transcript at 29.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 (2000).

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration of if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805.

38 C.F.R. § 4.118, Diagnostic Code 7806, pertains to the 
evaluation of eczema.  With slight, if any, exfoliation, 
exudation or itching, and if on a nonexposed surface or small 
area, a zero percent evaluation is warranted.  With 
exfoliation, exudation or itching and if involving an exposed 
surface or extensive area, a 10 percent evaluation is 
assigned.  A 30 percent evaluation is assigned where there is 
exudation or constant itching, extensive lesions, or marked 
disfigurement, and a 50 percent evaluation is assigned where 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the condition is 
exceptionally repugnant.  A Note to 38 C.F.R. § 4.118 
provides that the most repugnant conditions may be submitted 
for central office rating with several unretouched 
photographs.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

The veteran is service-connected for scars on the left leg, 
right forearm, left fingers and in the groin area.  Such are 
currently assigned a noncompensable rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Most probative of the degree of disability resulting from 
such scars is the report of VA orthopedic examination 
conducted in December 1999.  The examiner specifically noted 
the absence of keloid formation, infection, inflammation, 
skin break down, hypertrophy or tenderness pertinent to the 
left leg and right forearm and concluded there was no 
evidence of visible scars on the left fingers.  Nor was any 
motion limitation of the left leg, right arm or left fingers 
noted.  Such findings do not support assignment of a 
compensable rating or ratings for scars in the left leg, 
right forearm or left fingers in that they do not objectively 
confirm tenderness, pain, ulceration or other functional loss 
resulting from scarring.  There is also no note that the 
veteran's groin scars in and of themselves are tender, 
painful, or ulcerated or that such result in functional loss.  
The December 1999 examination findings are consistent with 
the remaining record in that neither other examination 
reports nor outpatient records indicate any complaint of 
symptoms relevant to scars on the left leg, right forearm, 
groin or left fingers or report of functional loss related 
thereto.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, as stated, the 
veteran's groin scars are not in and of themselves disabling; 
rather, the underlying disease process results in disability 
and as such is separately evaluated under Diagnostic Code 
7806, as will be discussed herein.

Here the Board notes that at the time of his hearing the 
veteran indicated tender and painful surgical scars on his 
neck and back, not on his left leg, groin, right forearm or 
left fingers.  

The veteran is also service-connected for hidradenitis 
suppurativa, affecting his axillas and groin area.  Such is 
currently evaluated as 30 percent disabling, analogously 
rated pursuant to Diagnostic Code 7806.  See 38 C.F.R. § 4.20 
(2000).  Hidradenitis suppurativa is manifested by recurrent 
cysts, which, per the veteran's testimony, start small and 
grow larger, and ultimately require excision.  Despite the 
claims file's inclusion of extensive VA outpatient records, 
there is no notation of such cyst excision having been 
performed in recent years.  Nevertheless, the veteran's cysts 
are shown to be symptomatic, recurrently, to include at the 
time of VA examinations in December 1999 and January 2000.  
The currently assigned 30 percent rating contemplates 
disability due to exudation, constant itching, extensive 
lesions, or marked disfigurement.  What the evidence does not 
show is that hidradenitis suppurativa results in extensive 
exfoliation or crusting, ulcerations and systemic or nervous 
manifestations.  The veteran's hidradenitis suppurativa is in 
nonexposed areas, and the medical evidence shows no note of 
exfoliation, crusting, apparent ulceration or any systemic or 
nervous manifestations that have been associated thereto so 
as to warrant assignment of a 50 percent evaluation.

In essence, at the time of the veteran's hearing, his private 
attorney argues that the veteran has scarring all over his 
body and to include his face, and should thus be assigned a 
higher evaluation.  However, the medical evidence is clear in 
attributing such general scarring to acne, a nonservice-
connected disability, and not to hidradenitis suppurativa so 
as to support assignment of a higher rating on that basis.

Finally, the veteran is service-connected for residuals of a 
fracture to the right index finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5225 pertains to ankylosis of the index 
finger and provides for a maximum 10 percent rating for 
favorable or unfavorable ankylosis of either the major or 
minor index finger. 

In classifying the severity of ankylosis and limitation of 
motion of a single digit, the determination will be made on 
the basis of whether motion is possible to within two inches 
(5.1 centimeters) of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  38 C.F.R. § 4.71a.

In this case the examination evidence is consistent in 
showing the veteran's fracture to be healed and without 
residuals.  Outpatient records do not document any disabling 
residuals, relevant complaints or manifestations of 
functional loss residual thereto.  As such, there is no 
objective evidence of disability upon which to assign a 
compensable evaluation.  Where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2000).  Thus, the veteran's claim is denied.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign compensable/higher disability evaluations for the 
above-discussed disabilities.  

The above determinations are based on the fact that the 
preponderance of the evidence is against the veteran's 
claims; thus, the benefit of the doubt is not for 
application.

ORDER

An evaluation in excess of 30 percent for hidradenitis 
suppurativa involving both axillae and the groin is denied.

A compensable evaluation for scars of the groin, left leg, 
left index finger, and right forearm is denied.

A compensable evaluation for residuals of a fracture of the 
right index finger is denied.


REMAND

In a decision dated in November 1996, the RO denied the 
entitlement to a total rating based on unemployability due to 
service-connected disability/disabilities.  The RO notified 
the veteran of that determination by letter dated December 
19, 1996.  In January 1998, the RO received an envelope post-
marked as mailed December 19, 1997.  In the accompanying 
letter the veteran disagreed with RO determinations and VA 
examination results and, in part, indicated he was still 
unable to work and had been since April 1993, due to his back 
disorder.  

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  38 U.S.C.A. § 
7105(b)(1) (West 1991); see also 38 C.F.R. §§ 20.200, 20.302 
(2000).  38 C.F.R. § 20.305 (2000) provides that a response 
postmarked prior to the expiration of the applicable time 
limit will be accepted as having been timely filed.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
that can be reasonably construed as disagreement with that 
determination.  38 C.F.R. § 20.201 (2000).  See also Moore v. 
West, 13 Vet. App. 69 (1999), which defines a valid notice of 
disagreement.  

Considering the above, the Board finds the correspondence 
post-marked as mailed December 19, 1997, to be a timely 
notice of disagreement with the RO's denial of the claim for 
a total rating based on unemployability in November 1996.  
The veteran has continued to pursue such claim since that 
time.  However, the RO has not yet issued a statement of the 
case in response to the veteran's notice of disagreement.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
See also VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).  

With respect to the evaluation of the veteran's low back 
disability, the Board has reviewed the procedural posture of 
the case and finds that the instant appeal stems from the 
veteran's disagreement with the initial rating assignment.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  In Meeks v West, 12 Vet. App. 
352 (1999), the Court reaffirmed the staged ratings principle 
of Fenderson and specifically found that 38 U.S.C.A. § 5110 
and its implementing regulations did not require that the 
final rating be effective the date of the claim.  Rather, the 
law must be taken at its plain meaning and the plain meaning 
of the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

More specifically, in the instant case, the RO granted 
service connection by rating decision dated in September 
1994.  The RO assigned a temporary total evaluation pursuant 
to 38 C.F.R. § 4.30 (2000), effective October 19, 1993, 
followed by assignment of an initial schedular rating of 40 
percent, effective January 1, 1994.  The veteran filed a 
timely notice of disagreement with respect to the assigned 40 
percent rating, stating he was in severe pain, unable to walk 
without a cane, and that he was unemployable and required 
further back surgery.  Upon review and prior to issuance of a 
statement of the case, the RO, in a rating decision dated in 
December 1994, increased the assigned schedular rating to 60 
percent, effective January 1, 1994.  In the rating decision 
the RO advised the veteran such constituted a "resolution of 
your prior disagreement with the last rating decision."

Here, the Board notes that the Court has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
this case the veteran did not limit his notice of 
disagreement to obtaining a 60 percent rating and in fact 
claimed he was totally unemployable due to his back 
disability.  Thus, the April 1998 statement of the case, 
issued subsequent to the RO's reduction in benefits from 
60 percent to 40 percent, may be seen as the statement of the 
case warranted in response to the veteran's 1994 notice of 
disagreement.  The veteran has since perfected an appeal as 
to the matter of the evaluation of his low back disability.

Pursuant to the above the veteran's low back claim will be 
adjudicated with consideration of the applicability of staged 
ratings throughout the entire appeal period, to include 
consideration of the various stages already assigned to the 
veteran's back disability thus far.  However, prior to such 
adjudication, additional VA examination appears warranted.  
The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
1 Vet. App. 221 (1991).  In that respect the Board notes that 
VA examination of the spine was conducted in December 1999, 
without benefit of a neurologic examination.  The veteran's 
private attorney argues the veteran's disability is 
manifested by neurologic symptoms, to include a foot drop.  
See December 2000 Videoconference Transcript at 6.  Further 
psychiatric examination is also indicated to assess the 
severity of the veteran's PTSD.

Finally, the claims file contains records from the Social 
Security Administration (SSA) submitted by the veteran's 
private attorney.  Such show a determination of 
unemployability due to back problems.  However, it is not 
clear if all SSA records pertinent to the veteran are of 
record.  VA must obtain such records.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(c)); Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992) (VA's duty to assist includes 
obtaining SSA decision and supporting medical records 
pertinent to VA claim).  See also Brown (Clem) v. Derwinski, 
2 Vet. App. 444, 448 (1992) (Board must consider SSA 
unemployability determination and must give statement of 
reasons or bases for the weight given to this evidence).  

The Board further notes that the veteran alleges that a scar 
from surgery performed on the service-connected low back 
disability is tender and thus warrants a separate compensable 
evaluation.  Further examination to address this contention 
is needed.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to a total rating based on 
unemployability due to service-connected 
disabilities.  The veteran should be 
advised of the time period in which to 
perfect his appeal.

2.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who might possess additional records 
pertinent to his pending claims.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already part of the claims folder.  In 
any case, the RO should ensure all 
pertinent VA treatment records are 
associated with the claims file.

3.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

4.  The RO should obtain from the SSA any 
decision pertinent to the veteran as well 
as the medical records relied upon 
concerning that claim.

5.  Then, the RO should schedule the 
veteran for VA orthopedic and neurologic 
examinations by physicians with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to his service-connected low back 
disability.  The examiners must review 
the claims folder before completing the 
examination reports.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The physicians 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiners should also express 
their opinions concerning whether 
there would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiners should so state.  

The neurologic examiner should 
specifically identify any evidence 
of neuropathy due to the service-
connected disability, to include 
characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  

The orthopedic examiner should 
specifically determine if surgical 
scarring associated with the 
service-connected disability is 
tender or painful on objective 
demonstration.

The examiners should also provide 
their opinions concerning the impact 
of the service-connected disability 
on the veteran's ability to work.  
The rationale for all opinions 
expressed should also be provided. 

6.  The RO also should schedule the 
veteran for a VA examination by a 
psychiatrist to determine the 
manifestations and severity of his PTSD.  
Any indicated studies should be 
performed.  The examiner must review the 
claims folder before completing the 
examination report.  The examiner should 
identify the frequency, severity and 
duration of all objective manifestations 
of the PTSD.  To the extent possible, the 
manifestations of the veteran's PTSD 
should be distinguished from those of any 
other psychiatric disorders found to be 
present.  With respect to each of the 
psychiatric symptoms identified in the 
new criteria for evaluating mental 
disorders, the examiner should indicate 
whether such symptom is a symptom of the 
veteran's service-connected psychiatric 
disability.  The examiner should also 
provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned, 
as well as an opinion concerning the 
degree of social and industrial 
impairment resulting from the veteran's 
service-connected PTSD, to include 
whether it renders the veteran 
unemployable.  The rationale for all 
opinions expressed should be provided.

7.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.

8.  The RO should then readjudicate the 
issues on appeal, to include the issue of 
entitlement to a total rating based on 
unemployability due to service-connected 
disabilities if appropriate and 
consideration of whether the surgical 
scar of the veteran's low back should be 
separately evaluated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 


